Mr. Justice Denison
delivered the opinion of the court.
A demurrer to the complaint was sustained, judgment was given for defendant and the case is here on error.
The complaint alleged in substance that the defendant represented to plaintiffs that he was the owner of certain land standing in the name of a corporation with whom he had a contract to purchase it for $11,000, that he would sell it for $12,000, and would procure a new contract from the corporation to convey the land to plaintiffs for $11,000, the balance of said purchase price to be paid by a note for $1,000 from plaintiffs to defendant; that relying on these statements plaintiffs gave him such a note and he procured the contract accordingly; that he was not the owner and had no contract to purchase and no interest in the land; *136that he was the agent of the corporation to sell the land for $11,000. That solely by reason of his false representation were plaintiffs willing to pay more than $11,000, and they pray for cancellation of the note.
The defendant argues that since plaintiffs got what they desired, at the price they were willing to pay, the falsehood was harmless and they were not damaged thereby; but in effect, the falsehood was a statement that plaintiffs could not purchase the land of the company for $11,000 without first buying defendant’s interest for $1,000, and by this lie the defendant obtained the note for which he gave nothing. Surely we cannot sanction such a transaction.
Judgment reversed and cause remanded with directions to overrule the demurrer and proceed with the case.
Mr. Chief Justice Scott and Mr. Justice Whitford concur.